453 F.2d 1372
UNITED STATES of America, Plaintiff-Appellee,v.Willard Thomas BAXTER, Defendant-Appellant.
No. 71-2482.
United States Court of Appeals,Fifth Circuit.
Feb. 18, 1972.

Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
This is an appeal from a revocation of probation, caused by a failure to report and for other reasons.1  The appeal is clearly without merit and we affirm under the provisions of our Local Rule 21.2


2
Affirmed.



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's Local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5 Cir., 1969, 412 F.2d 981


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966